DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 12, 2022.
	Claims 1, 3, 5, 7, 8, 10, 12, 14, 18, and 20 have been amended.  Claims 2, 6, 15-17, and 19 have been canceled.  Claims 21-23 have been added.  Claims 1, 3-5, 7-14, 18, and 20-23 are pending and have been examined.
Claim Objections
Claim 21 is objected to because of the following informalities:  In the second limitation Applicant has the word, "yes," but meant to say "and."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations in claims 1, 8, and 14, contain new matter.  Support has not been shown for the following limitations:
the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code … and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent; and automatically apportion a second portion of the royalty to an owner of the executable code.
…training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training set, the first portion of the royalty and the second portion of the royalty.
Par 0879 describes machine learning improving "variation and outcome tracking" but does not describe that the machine learning circuit is trained, based on the feedback data of the training set, to iteratively self-adjust the first portion of the royalty (which goes to the party that owns the patent) and the second portion of the royalty (which goes to the owner of the executable code).  
Further, there is no support shown for new claims 21-23, which recite the following:
update the aggregate stack of IP by adding a result of the executed executable code to the aggregate stack of IP, including an identifier of an owner of the result of the executed executable code; and reapportion royalties in accordance with the updated aggregate stack of IP, comprising, in response to executable code being executed again: automatically reapportioning an updated first portion of a royalty corresponding to the updated aggregate stack of IP to a party that owns the patent; automatically reapportioning an updated second portion of the royalty to an owner of the executable code; and automatically apportioning a third portion of the royalty to an owner of the result of the executed executable code.
Claims 3-5, 7, 9-13, 18, and 20-23 are rejected for being dependent on claims 1, 8, and 14.  
Therefore, claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity, a commercial interaction - without significantly more. 
	Claim(s) 1, 8, and 14, which are similar in scope, recite(s) 
	Transaction enabling comprising
	Aggregate intellectual property (IP) assets into an aggregate stack of IP
	The aggregate stack of IP including at least one identifier for a patent
	Access a ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregated IP
	interpret an IP description value and an IP addition request
	in response to the IP addition request and the IP description value	
	add an IP asset to the aggregate stack of IP; and commit a party to at least one of the plurality of IP licensing terms;
	automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent; and automatically apportion a second portion of the royalty to an owner of the executable code
	provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, the transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value; and [improve] at least one execution parameter of the transaction implementation command by: [using] outcomes of previous execution parameters to improve the first portion of the royalty and the second portion of the royalty.	
	Claim 14 recites the following abstract idea:
	Transaction enabling comprising
	Access a ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregated IP assets
	the plurality of IP assets comprising an aggregate stack of IP,
	The aggregate stack of IP including at least one identifier for a patent
	interpret an IP description value and an IP addition request
	in response to the IP addition request and the IP description value	
	add an IP asset to the aggregate stack of IP; and commit a party to at least one of the plurality of IP licensing terms;
	automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent; and automatically apportion a second portion of the royalty to an owner of the executable code
	at least one operation corresponding to the aggregate stack of IP, the at least one operation corresponding to transaction execution tasks associated with the aggregate stack of IP,
	interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions, and provide transaction execution commands based at least in part on the transaction location parameter values;
	provide a transaction implementation command based at least in part on transaction location parameters and facility location parameters, the transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value; and [improve] at least one execution parameter of the transaction implementation command by: [using] outcomes of previous execution parameters and at least one of facility parameters, yield, profitability, optimization of business objectives, satisfaction of users, or satisfaction of operators to improve the first portion of the royalty and the second portion of the royalty.	
	The claim limitations above, under a broadest reasonable interpretation, cover a commercial or legal interaction, which is a certain method of organizing human activity.  The steps recited above cover determining royalty payments, which is ether a legally binding agreement or a commercial interaction.  
	 For these reasons, the recited abstract idea is a certain method of organizing human activity – commercial or legal interaction.  
	The claims recite the following additional elements:
	A system
	A smart wrapper structured
	At least one instance of executable code and an identifier that corresponds to the executable code
	A smart contract wrapper
	A distributed ledger
	and in response to the executable code being executed [perform abstract idea steps]
	a transaction execution circuit
	a machine learning circuit structured to continuously iteratively improve …by 
maintaining a training set comprising feedback data
	and training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training set, [to improve abstract idea elements]
	This judicial exception is not integrated into a practical application. The additional elements listed above are recited at a high level of generality and are elements that amount to nor more than mere instructions to apply the exception using a generic computer step or component.  The generic computing steps are machine learning and training machine learning; the components are systems, circuits, wrappers, and distributed ledgers.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  These elements both alone and in combination are generic computing steps and components operating in their ordinary capacity, which does not integrate the abstract idea into a practical application.
	The wrappers are, as identified in the specification, to be interpreted broadly and include any interface, circuit, or computer executable instructions between the "wrapped object" and any system, circuit, machine, etc. of the wrapped object.  Par 1013.  Therefore, without limitation, the wrapper is taught by code which performs the abstract idea steps, and therefore the wrapper is an instruction to apply the abstract idea to a computer.  
	The machine learning circuit which continuously iteratively improves parameters by maintaining a training set is an applied use of machine learning.  This is because machine learning, being used in its ordinary capacity, is both trained and used to adaptively improve elements.  This is distinguished from Example 39 of the 2019 PEG which improved the neural networking itself.  Therefore, these elements are instructions to apply computers and machine learning (which in combination is a specific computer element) to an abstract idea. 
	Because of this, the claims are directed to the abstract idea identified above. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2 (the practical application step), above, the same rationale is carried over for Step 2B.  Therefore, the additional elements, both alone and in combination, are not significantly more than the abstract idea. 
	Per the dependent claims:
	Claims 3 and 10, which are similar in scope, further limits the abstract idea of a legal interaction with interpreting transactions and storing values corresponding to transaction characteristics such as types, amounts, entities, etc.  This further defines the abstract idea because they are merely data values that are common to transactions being interpreted (input and compared).  Therefore, claims 3 and 10 further define the abstract idea and do not recite a practical application or significantly more than the abstract idea.  
	Claims 4 and 11, which are similar in scope, (a wrapper is recited in 4, interpreted as an apply it limitation) further limits the abstract idea of a legal interaction with providing implementation commands (like rules) based on the location parameter.  This is a legal interaction because it assigns rules based on the jurisdiction of a transaction.  Therefore, claims 4 and 11 further define the abstract idea and do not recite a practical application or significantly more than the abstract idea.  
	Claims 5, 12, and 18 which are similar in scope, (a circuit is recited in 5 and 18, interpreted as an apply it limitation), further limits the abstract idea with interpreting transaction request values, including a transaction description. This is a legal or commercial interaction because one interprets values (time, amount, etc) for a transaction.  Further, there is no practical application or significantly more being recited.
	Claim 7 recites additional elements including a data store with a copy of the distributed ledger with a reference to the data store.  Copying and storing data is an applied element of computer.  
	Claim 9 further defines the abstract idea with executing a transaction task, which is something humans completing a transaction can do among each other.  
	Claim 13, similar to claim 9, is a human activity where an execution is commanded.
	Claim 18 recites a circuit which is interpreted like the circuits of the independent claims, and the interpretation of transaction request values  including a transaction description for a proposed transaction is a part of the legal (or commercial) interaction.  
	Claim 20, similar to claims 13 and 8, is a human activity where an execution of a proposed transaction is commanded, which a human can do to another human (making it a human activity – legal, commercial interaction).
	Claims 21-23, which are similar in scope, describe further abstract idea steps such as updating the aggregate stack of IP (interpreted as a plurality of IP assets such as patent numbers and related data); including further data such as the owner of the IP.  Then, once this is added, royalties are reapportioned.  There are further royalty reapportioning steps as well. These limitations of royalty reapportionment are a human activity, commercial or legal interaction because humans perform these steps to come to licensing agreements.  That this happens because of "executable code," is an instruction to apply the abstract idea to a computer. 
	Therefore, claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 USC 101.  
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure:
	Ratcliffe et al., US PGPUB 2005/0149401 A1, teaches in par 077 an array with patent applications and in par 058 that assets can include software including patents sought on software.  This teaches patents that correspond to executable code.  Ratcliffe does not teach all the limitations of Applicant's claims.
Harrison et al., US PGPUB 2008/0046378 B1, in pars 39-40 teaches pay per use software where the usage is automatically recorded.  This teaches "in response to the executable code being executed," perform steps relating to payment for software.
Response to Remarks
The double patenting rejection is withdrawn, but may be reinstated based on similarity of claims to one of Applicant's other applications.  The large number of Applications make it difficult for this examiner to adequately track whether Applicant has a provisional non-statutory double patenting rejection.
The 101 rejection is maintained because, though Applicant recites machine learning and training machine learning, wherein through training there is iterative self-adjusting and iterative improvement, this is not similar to Example 39 because Example 39 describes an improvement in a certain machine learning process through two training sets.  This is done through the particular steps of expanding the training set and then minimizing resultant false positives by retraining with an updated training set.  The claims show specific steps that create the first training set, train the neural network once, then create the second training set based on the first training set, and train the neural network again.
For Applicant to overcome 101 based on Example 39, detail is necessary into specific steps for training or otherwise improving the machine learning recited.  A broadest reasonable interpretation of Applicant's claims is that a machine learning circuit "iteratively improves" a parameter by maintaining a training set and training the machine learning circuit.  That the training set contains outcomes of previous execution parameters is not as specific as Example 39.  Therefore, Example 39 is not persuasive for Applicant to overcome 101.  
35 USC 103
Applicant has overcome the prior art of record.  Neither Lee US PGPUB, 2013/0013520 A1, nor Ma, US PGPUB 2018/0285996 A1, teach the amended limitations: 
the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code;
and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent; and automatically apportion a second portion of the royalty to an owner of the executable code;… maintaining a training set comprising feedback data indicating outcomes of previous execution parameters; and training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training set, the first portion of the royalty and the second portion of the royalty.
A further search has not found art which in combination teaches all of these limitations. Therefore, the 103 rejection is withdrawn.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689